Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 7, 10, 14-16,20,22,26-27,30,35 and 38-42 are pending.
Claims 2-4, 14, 16 and 26-27 is withdrawn.
Claims 1, 7, 10, 15, 20, 22, 30, 35 and 38-42 is examined herewith.
Claims 2-4, 14, 16 and 26-27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie and group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1027/2020.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 31 and May 11, 2006, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 10, 15,  20, 22, 30, 35 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalan (WO 2010/144498) of record and in view of Butterworth (Neuronal cell death in hepatic encephalopathy, Metab Brain Dis (2007) 22:309–320).

Jalan discloses the administration of subjects with ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury by reversing hyperammonaemia in subjects with liver failure (i.e. a condition involving a loss of function in the neurons). The subjects of Jalan are treated with liver transplantation or are treated regardless of the further course of treatment which can include liver transplantation. The onset of encephalopathy is prevented (see paragraph [0043]; claims 67 and 70). Liver transplantation is a surgical procedure that causes traumatic injury and bleeding and thus falls within the scope of claims 1.  Jalan discloses the treatment of brain injury in subjects with chronic liver failure and acute 
Jalan does not disclose the symptom nor reducing levels of cellular stress proteins or reducing apoptotic cell death.
Butterworth teaches that it is generally assumed that neuronal cell death is minimal in liver failure and is insufficient to account for the neuropsychiatric symptoms characteristic of hepatic encephalopathy. However, contrary to this assumption, neuronal cell damage and death are well documented in liver failure patients, taking the form of several distinct clinical entities namely acquired (non-Wilsonian) hepatocerebral degeneration, cirrhosis-related Parkinsonism, post-shunt myelopathy and cerebellar degeneration. In addition, there is evidence to suggest that liver failure contributes to 
It would have been obvious that upon administering ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury with chronic liver failure and transplantation would also treat the symptom of neuronal loss and reducing oxidative/nitrosative stress in a subject.  One would have been motivated to administer ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury with chronic liver failure and transplantation would treat the symptoms of neuronal loss and reduce oxidative/nitrosative stress with the same administration of ornithine and at least one of phenylacetate and phenylbutyrate (same active agents) to treat/protect the subjects against brain injury with chronic liver failure and transplantation (same patient population).  Since it is known in the art that Neuronal cell loss and neuronal cell death is well documented in end-stage chronic liver failure and that neuronal cell loss from basal ganglia, cerebellum and cerebral cortex has been reported as taught by Butterworth with a reasonable expectation of success.  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claim 1, 7, 10, 15,  20, 22, 30, 35 and 38-42 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627